J-S14015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :             IN THE SUPERIOR COURT OF
                                 :                  PENNSYLVANIA
                                 :
               v.                :
                                 :
                                 :
     ALLISTER DURRANTE           :
                                 :
                   Appellant     :             No. 1096 EDA 2017
                                 :

                   Appeal from the PCRA Order March 6, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0618671-1994


BEFORE:      OTT, J., McLAUGHLIN, J., and RANSOM, J.

MEMORANDUM BY OTT, J.:                                     FILED MAY 31, 2018

        Allister Durrante appeals, pro se, from the order entered March 6, 2017,

in the Philadelphia County Court of Common Pleas dismissing his petition for

writ of habeas corpus, which the court construed to be a serial, untimely PCRA

petition.1    Durrante seeks relief from the judgment of sentence of an

aggregate term of life imprisonment, imposed on April 25, 1996, following his

jury conviction of second-degree murder2 and related charges. On appeal,

Durrante contends the PCRA court improperly construed his filing to be a PCRA



____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   See Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.

2   See 18 Pa.C.S. § 2502(b).
J-S14015-18



petition when his claim for relief is unavailable under the PCRA.     For the

reasons below, we affirm.

      The PCRA court aptly summarized the relevant factual and procedural

history underlying this appeal as follows:

             On October 5, 1995, following a jury trial presided over by
      the Honorable Eugene H. Clarke, Jr., Allister Durrante [] was
      convicted of second-degree murder, robbery, kidnapping, false
      imprisonment, criminal conspiracy, and possessing an instrument
      of crime. On April 25, 1996, the trial court sentenced [Durrante]
      to life imprisonment on the murder conviction and a consecutive
      term of incarceration on the conspiracy and weapons convictions.
      Following a direct appeal, the Superior Court affirmed the
      judgment of sentence on May 9, 1997.2 The Pennsylvania
      Supreme Court denied allocatur on December 1, 1997.3
         __________
            2Commonwealth v. Durrante, 698 A.2d 1344 (Pa.
         Super. 1997) (unpublished memorandum).
            3Commonwealth v. Durrante, 705 A.2d 1305 (Pa.
         1997).

         __________

             On December 4, 1998, [Durrante] filed his first pro se PCRA
      petition. Barbara McDermott, Esquire, was appointed, and she
      subsequently filed a Turner/Finley no-merit letter.4 The PCRA
      court subsequently denied the petition on April 10, 2000.
      Following three separate remands by the Superior Court, the PCRA
      court again denied the PCRA petition without a hearing on January
      17, 2007. On April 30, 2008, the Superior Court affirmed the
      order denying relief.5 The Pennsylvania Supreme Court denied
      allocator on November 25, 2008.6
          __________
            4Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),
         and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.
         1988) (en banc).
            5Commonwealth v. Durrante, 953 A.2d 827 (Pa.
         Super. 2008) (unpublished memorandum).


                                     -2-
J-S14015-18


              Commonwealth v. Durrante, 960 A.2d 836 (Pa.
              6

          2008) (table).
          __________

              On January 14, 2009, [Durrante] filed his second PCRA
       petition. On October 14, 2009, the PCRA court dismissed the
       petition as untimely. On July 1, 2010, the Superior Court affirmed
       the dismissal.7
          __________

              Commonwealth v. Durrante, 4 A.3d 705 (Pa. Super.
              7

          2010) (unpublished memorandum).
          __________

              On September 9, 2010, [Durrante] filed the instant pro se
       collateral petition. Pursuant to Pennsylvania Rule of Criminal
       Procedure 907, [Durrante] was served notice of this court’s
       intention to dismiss his PCRA petition on December 13, 2016.
       [Durrante] submitted a response to the Rule 907 notice on
       January 3, 2017. On March 6, 2017, the PCRA court formally
       dismissed the petition as untimely. On March 23, 2017, the
       instant notice of appeal was timely filed to the Superior Court.

PCRA Court Opinion, 5/24/2017, at 1-2.3

       Durrante’s sole claim on appeal is the PCRA court erred in treating his

petition for writ of habeas corpus as an untimely filed PCRA petition.

Specifically, Durrante asserts he is a “citizen of Trinidad and Tobago,” and the

Philadelphia police failed to honor the Vienna Convention by notifying the

Trinidadian consulate upon his detention for the crimes committed herein.

Durrante’s Brief at 10. Furthermore, he insists “the only forum with which to

raise [this] claim was upon habeas corpus.” Id. at 9.



____________________________________________


3The PCRA court did not direct Durrante to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).


                                           -3-
J-S14015-18



        Our review of the record, the parties’ briefs, and the relevant statutory

and case law, reveals the PCRA court thoroughly discussed and properly

disposed of Durrante’s claim on appeal in its opinion. Therefore, we affirm on

its well-reasoned basis. See PCRA Court Opinion, 5/24/2017, at 2-5 (finding

(1) Durrante’s claim is cognizable under the PCRA;4 (2) Durrante’s PCRA

petition was untimely filed, as his judgment of sentence was final on March 1,

1998;5 (3) Durrante failed to plead or prove any of the time-for-filing

exceptions in the PCRA;6 and (4) even assuming arguendo, the claim was

reviewable, Durrante would be entitled to no relief since the relevant provision

of the Vienna Convention does not provide a remedy for the violations of that

provision).

        Accordingly, we affirm the order dismissing Durrante’s petition as an

untimely filed PCRA petition.

        Order affirmed.




____________________________________________


4   PCRA Court Opinion, 5/24/2017, at 2.

5 See 42 Pa.C.S. § 9545(b)(1)(“Any petition under this subchapter, including
a second or subsequent petition, shall be filed within one year of the date the
judgment becomes final”).

6   See id. at § 9545(b)(1)(i)-(iii).

                                           -4-
J-S14015-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/31/18




                          -5-
                                                                                                     Circulated 05/11/2018 10:51 AM


                         COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                             FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                     CRIMINAL TRIAL DIVISION
                                                                                            CP-51-CR-0618671-1994 Comm.   v.   Durrante, Allister
                                                                                                              Opinion



COMMONWEALTH OF PENNSYLVANIA
                                                                                                1   11 111111111111111111 111
                   v.                                                                                    7951139191

ALLISTER DURRANTE                                                                CP-51-CR-0618671-1994
                                                                                 1096 EDA 2017

                                                        OPINION

TRACY BRANDEIS-ROMAN, J.

           This appeal comes before the Superior Court following the dismissal of a Post Conviction Relief

Act ("PCRA" )I petition filed on September 9, 2010. On March 6, 2017, this court dismissed Petitioner's

PCRA petition for the reasons set forth below.

      I. PROCEDURAL HISTORY

           On October 5, 1995, following a jury trial presided over by the Honorable Eugene H. Clarke, Jr.,

Allister Durrante (hereinafter referred to as "Petitioner") was convicted of second-degree murder,

robbery, kidnapping, false imprisonment, criminal conspiracy, and possessing an instrument of crime. On

April 25, 1996, the trial court sentenced Petitioner to life imprisonment on the murder conviction and a

consecutive term of incarceration on the conspiracy and weapons convictions. Following a direct appeal,

the Superior Court affirmed the judgment of sentence on May 9, 1997.2 The Pennsylvania Supreme Court

denied allocatur on December 1, 1997.3

           On December 4, 1998, Petitioner filed his first pro se PCRA petition. Barbara McDermott,

Esquire, was appointed, and she subsequently filed a Turner/Finley no -merit letter.4 The PCRA court

subsequently denied the petition on April 10, 2000. Following three separate remands by the Superior


'42   Pa. Cons. Stat.   §§ 9541-9546.
2   Commonwealth v.     Durrante, 698 A.2d 1344 (Pa. Super. 1997) (unpublished memorandum).
3   Commonwealth v.     Durrante, 705 A.2d 1305 (Pa. 1997).
    Commonwealth v.     Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en bane).
                                                                 1
-
Court, the PCRA court again denied the PCRA petition without a hearing on January 17, 2007.

On April 30, 2008, the Superior Court affirmed the order denying relief.5 The Pennsylvania Supreme

Court denied allocatur on November 25, 2008.6

            On January 14, 2009, Petitioner filed his second PCRA petition. On October, 14, 2009, the PCRA

court dismissed the petition as untimely. On July       1,   2010, the Superior Court affirmed the dismissal.?

            On September 9, 2010, Petitioner filed the instant pro se collateral petition. Pursuant to

Pennsylvania Rule of Criminal Procedure 907, Petitioner was served notice of this court's intention to

dismiss his PCRApetition on December 13, 2016. Petitioner submitted a response to the Rule 907 notice

on January 3, 2017. On March 6, 2017, the PCRA court formally dismissed the petition -as untimely. On

March 23, 2017, the instant notice of appeal was timely filed to the Superior Court.

      II.    DISCUSSION

            Petitioner's current PCRA petition styled "Writ of Habeas Corpus" was untimely filed and none of

the exceptions to the time -bar are applicable. Preliminarily, Petitioner's instant submission seeking habeas

corpus relief fell within the ambit of the PCRA because it raised claims potentially remediable under it.

As iterated by the Superior Court,

            It is well -settled that the PCRA is intended to be the sole means of achieving post-conviction
            relief. 42 Pa.C.S. § 9542; Commonwealth v. Haun, 32 A.3d 697 (Pa. 2011). Unless the PCRA
            could not provide for a potential remedy, the PCRA statute subsumes the writ of habeas corpus.
            Fahy, supra at 223-224; Commonwealth v. Chester, 733 A.2d 1242 (Pa. 1999). Issues that are
            cognizable under the PCRA must be raised in a timely PCRA petition and cannot be raised in a
            habeas corpus petition. See Commonwealth v. Peterkin, 722 A.2d 638 (Pa. 1998); see also
            Commonwealth v. Deaner, 779 A.2d 578 (Pa. Super. 2001) (a collateral petition that raises an
            issue that the PCRA statute could remedy is to be considered a PCRA petition). Phrased
            differently, a defendant cannot escape the PCRA time -bar by titling his petition or motion as a writ
            of habeas corpus.

Commonwealth         v.   Taylor, 65 A.3d 462, 465-66 (Pa. Super. 2013).




5   Commonwealth v. Durrante, 953 A.2d 827 (Pa. Super. 2008) (unpublished memorandum).
6   Commonwealth v. Durrante, 960 A.2d 836 (Pa. 2008) (table).
7   Commonwealth v. Durrante, 4 A.3d 705 (Pa. Super. 2010) (unpublished memorandum).
                                                               2
        Here, Petitioner, a citizen of Trinidad and Tobago, claimed that his criminal proceedings

constituted a nullity because his right to consular notification under the Vienna Convention8 was violated.

The PCRA encompasses Petitioner's claim alleging a violation of binding international treaty, as it

provides the opportunity for relief where a conviction or sentence resulted from "[a] violation of the

Constitution of this Commonwealth or the Constitution or laws of the United States...." Commonwealth                      v.


Oliver, 128 A.3d 1275, 1281 (Pa. Super. 2015) (citing 42 Pa. Cons. Stat.               §   9543(a)(2)(i)). Moreover, the

Superior Court has previously addressed consular notification claims that arise under the Vienna

Convention within the context of the PCRA. Id. (citing Commonwealth               v.   Quaranibal, 763 A.2d 941 (Pa.

Super. 2000)). Therefore, because Petitioner did not raise any claims that fell outside the rubric                 of the

PCRA, this court was constrained to review his petition pursuant to the PCRA's dictates.

        As a prefatory matter, the timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth      v.   Robinson, 12 A.3d 477 (Pa. Super. 2011). A PCRA petition, including a second or

subsequent petition, shall be filed within one year of the date the underlying judgment becomes final. 42

Pa. Cons. Stat.   §   9545(b)(1). A judgment is deemed final "at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review." Id.      §   9545(b)(3).

        The judgment of sentence became final for PCRA purposes on or about March 1, 1998, ninety

days after the Pennsylvania Supreme Court denied allocatur and time for filing a petition for writ of

certiorari in the United States Supreme Court expired. See id.; U.S. Sup. Ct. R.                13   (effective January   1,


1990). Petitioner's instant petition, filed on September 9, 2010, was therefore untimely by approximately

eleven years. See 42 Pa. Cons. Stat.     §   9545(b)(1).




8 The Vienna Convention, Apr. 24, 1963, [1970] 21 U.S.T. 77, T.I.A.S. No 6820, was ratified by the United States upon the
advice and consent of the Senate in 1969. See Medellin v. Texas, 128 S,Ct. 1346 (2008).
                                                           3
         Despite the one-year deadline, the PCRA permits the late filing of a petition where a petitioner

alleges and proves one of the three narrow exceptions to the mandatory time -bar under subsections

9545(b)(1)(i)-(iii). To invoke an exception, a petition must allege and the petitioner must prove:

                                                                    of interference by government officials
         (i) the failure to raise the claim previously was the result
         with the presentation of the claim in violation of the Constitution or laws of this Commonwealth
         or the Constitution or laws of the United States;

         (ii) the facts upon which the claim is predicated were unknown to the petitioner and could not
         have been ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was recognized by the Supreme Court of the
         United States or the Supreme Court of Pennsylvania after the time period provided in this section
         and has been held by that court to apply retroactively.

Id. § 9545(b)(1)(i)-(iii).

         Petitioner failed to even acknowledge, let alone prove, the applicability of any of the exceptions to

the PCRA's time restrictions.9 Instead, he simply rejected the applicability of the PCRA. Specifically,

Petitioner argued that his consular notification claim falls outside the purview of the PCRA and therefore

his petition should be reviewed pursuant to habeas corpus doctrine. See PCRA petition, 9/9/10 at 9.

Petitioner's erroneous denial of the PCRA's applicability fell woefully short of his obligation to

acknowledge the statutory time -bar and fully explain why one of the three statutory exceptions applied.

         Even assuming, arguendo, that this court had jurisdiction to review Petitioner's claim, no relief

would be due. The U.S. Supreme Court has highlighted the limits of the rights provided by Article 36, the

provision of the Vienna Convention at issue:

         Article 36 does not guarantee defendants any assistance at all. The provision secures only a right
         of foreign nationals to have their consulate informed of their arrest or detention-not to have their
         consulate intervene, or to have law enforcement authorities cease their investigation pending any
         such notice or intervention.



9 Petitioner's consular notification claim may also have been waived. To be eligible for post-conviction relief, you must plead
and prove by a preponderance of the evidence that the issue raised has not been waived. 42 Pa. Cons. Stat. § 9543. An issue is
deemed waived "if the petitioner could have raised it but failed to do so before trial, at trial ... on appeal or in a prior state post
conviction proceeding." 42 Pa. Cons. Stat. § 9544(b). Here, the right of consular notification, which by the terms of the Vienna
Convention attaches upon arrest, could have been raised before trial, at trial, on direct appeal, or in Petitioner's first post -
conviction petition. Thus, Petitioner's failure to raise this issue at any of these points constituted waiver.
                                                                    4
Commonwealth     v.   Padilla, 80 A.3d 1238, 1260 (Pa. 2013) (citing Sanchez-Llamas      v.   Oregon, 126 S.Ct.

2669 (2006) (emphases in original)). Furthermore, our Supreme Court has stated that it is not within its

purview to devise and impose a remedy for violations of a treaty that does not set forth one.

Commonwealth     v.   Padilla, 80 A.3d 1238, 1261 (Pa. 2013). Thus, this court lacks the authority to grant the

substantive relief that Petitioner seeks.

    III. CONCLUSION

       This court has evaluated an untimely collateral petition filed by Mr. Durrante. Petitioner neither

demonstrated that his claims fell outside the ambit of the PCRA nor satisfied an exception to the PCRA's

statutory time-bar. Accordingly, for the reasons stated herein, the decision of the court dismissing the

PCRA petition should be affirmed.



                                                        BY THE COURT:




                                                        BRANDEIS-ROMAN, J.




                                                        5